Citation Nr: 0818067	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for service-connected 
asthma, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Baltimore, 
Maryland that denied an increase in a 30 percent rating for 
service-connected asthma.

This case was previously remanded in a Board decision dated 
in May 2005.  The requested development has been completed.

After the case was received at the Board, the veteran 
submitted additional written arguments and additional VA 
outpatient treatment records which contain information that 
is essentially duplicative of evidence already contained in 
the claims file.  Thus, it is not necessary to refer this 
material to the RO for initial consideration.  38 C.F.R. § 
20.1304 (2007).

In a recent written statement to VA, the veteran raised a 
claim of service connection for bronchitis, emphysema, 
chronic obstructive pulmonary disease and heart problems, all 
claimed as secondary to the service-connected asthma 
disability.  These matters have not been addressed by the 
Agency of Original Jurisdiction (AOJ) and are referred back 
to the RO/AOJ for appropriate action.


FINDING OF FACT

Asthma is manifested by pulmonary function test findings of 
FEV-1 at 81 percent of predicted post-drug, and FEV-1/FVC at 
83 percent post-drug; and without use of any 
immunosuppressive treatment or corticosteroid treatment.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected asthma have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.97, Diagnostic Code 
6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for an increased rating, in 
correspondence sent to the veteran in March 2002, June 2005, 
February 2006, and March 2007.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in evidence in his 
possession that would support his claim.  In particular, the 
March 2007 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-
Flores.  Id. Nonetheless, the Board concludes that the 
veteran was not prejudiced in this instance, as the letters 
suggested types of evidence, including both medical and lay 
evidence that could support the veteran's claim for increase.  
Moreover, in written statements dated in April 2003 and 
February 2008, the veteran provided specific information 
concerning his disabling manifestations.  Such statements 
from the veteran demonstrate actual knowledge of what was 
necessary to substantiate the claim.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The RO awarded service connection for asthma in a February 
1997 rating decision and assigned a 10 percent rating 
pursuant to 38 C.F.R. § 497 Diagnostic Code 6602, and 
effective from August 1, 1995.  By way of a June 1998 rating 
decision, the RO increased the disability evaluation to 30 
percent.  The veteran contends that his service-connected 
asthma is more disabling than currently evaluated.  He 
asserts that a 100 percent rating should be assigned as he 
has no improvement in lung function with use of oral 
bronchodilator therapy or corticosteroid treatment.  

Under Diagnostic Code 6602, bronchial asthma is rated 30 
percent for FEV-1 of 56 to 70 percent of that predicted; or 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  For a 60 percent rating there 
must be FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 
40 to 55 percent; or at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  For a 100 percent rating, there must be 
FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2007).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996). 

In connection with the instant claim for an increased rating 
for service-connected asthma, the veteran underwent a VA 
examination in April 2002.  The veteran reported shortness of 
breath with minimal exertion.  He stated that he was able to 
walk 150 feet, slowly, before becoming short of breath.  He 
also could climb one flight of stairs slowly.  His physical 
activities were limited.  He denied chest pain or angina.  
The veteran did not use oxygen.  He had not been hospitalized 
for his respiratory condition.  He coughed frequently and had 
occasional sputum, which was whitish in color and without 
history of hemoptysis.  The veteran also reported that he had 
no clear evidence of asthma or asthma attack.  

Medications used were Fluticasone inhaler 2 puffs twice daily 
and Albuterol inhaler 3 puffs as needed.  Upon physical 
examination, pulmonary function test reported forced vital 
capacity (FVC) 1.91 or 57 percent of predicted; post-drug was 
2.14 or 64 percent of predicted; forced expiatory volume 
(FEV) was 1.63 or 73 percent of predicted.  Post-drug was 
1.84 or 83 percent of predicted.  FEV1/FEC was 85 or 129 
percent of predicted.  Post drug was 86 or 130 percent of 
predicted.  FEF was 25-75 percent, 2.17 or 101 percent of 
predicted.  Post drug was 2.14 or 100 percent of predicted.  
Total lung capacity (TLC) was 2.76 or 49 percent of 
predicted.  DSB was 10.34 or 46 percent of predicted.  The 
diagnosis was moderate restrictive ventilatory defect with 
history of asthma.  

A private pulmonary function test in October 2002 showed 
spirometry results with moderately reduced FVC and FEV1.  
Findings included:  FEF of 25-75 percent was normal; FEV1was 
normal.  FEV1/FVC ration was mildly reduced at .66.  No 
significant response was seen post-bronchodilator.  Total 
lung capacity (TLC) was mildly reduced.  Diffusion Capacity 
of the lung for Carbon Monoxide by the Single Breath method 
(DLCO) maneuver could not be performed accurately.  Overall, 
the spirometry was at most indicative of mild to moderate 
obstructive airway disease.  There was no response to 
bronchodilator therapy.  Pre-bronchodilator FEV1 was 1.51 
liters or 59 percent of predicted.  TLC was 4.42 liters or 76 
percent predicted.

In a letter of correspondence dated in March 2003, Dr. C. a 
private physican generally stated that the veteran had 
pulmonary damage (specifically COPD) from his exposure to 
mustard gas in military service.  Dr. C. briefly noted that 
the veteran had difficulty with shortness of breath, 
especially with exertion; and used an inhaler with only 
minimal improvement in lung function.  He noted that 
pulmonary function tests showed an overall worsening from May 
1997 to April 2002.  

VA outpatient treatment records dated from April 2001 show 
the veteran's complaint of shortness of breath with exertion.  
A clinical note in April 2002 shows use of Serevent, two 
puffs twice daily, Albuterol as needed; and Flovent, two 
puffs four times daily.  A March 2003 note shows used of 
Albuterol inhaled via nebulizer every four hours as needed, 
and Ipratropium Bromide, inhaled via nebulizer every four 
hours as needed.  Finally, a February 2004 note reveals that 
the inhalers have provided the veteran with no relief.  

At a VA examination in April 2007, the veteran reported 
increasing shortness of breath upon exertion, which had been 
getting worse over the past 1-2 years.  He denied chest pain 
or angina, or use of oxygen.  The veteran reported shortness 
of breath was rather constant and aggravated by exertion.  
Upon walking more than 75 feet he becomes short of breath.  
This also occurs when he bends to tie his shoelaces.  The 
veteran denied hospitalization for his respiratory condition.  
He denied chest pains or angina.  He has had frequent dry 
nonproductive cough.  He denied any acute asthma attacks.

Pulmonary function tests showed FVC of 2.33 or 75 percent 
post-drugs 2.10 or 68 percent of predicted.  FEV1 was 1.82 or 
84 percent of predicted value, post drugs 1.75 or 81 percent.  
FEV1/FVC was 78, post drug 83 percent.  FEF was 25-75 
percent, 1.49 or 102 percent; post drugs 2.20 or 151 percent.  
Total lung capacity was 4.46 or 91 percent.  The clinical 
interpretation was normal spirometry without significant 
bronchodilator response.  Lung volume was normal.  Overall 
diagnosis was moderately decreased diffusion capacity with 
history of asthma.

The veteran most recently underwent a VA examination in 
October 2007 in order to obtain an opinion about the severity 
of the service-connected asthma, as distinguished from any 
non-service-connected pulmonary or cardiac conditions and to 
indicate whether the veteran was currently using systemic 
steroids or immunosuppressive medications.  The examiner 
indicated that he reviewed the claims file and medical 
records of the veteran in connection with the requested 
examination and opinion.  

At the examination, the veteran reported that his status was 
about the same since the examination of April 2007, although 
he was recovering from a recent bout of bronchitis (September 
2007), which necessitated hospitalization for a few days.  He 
reported symptoms of dyspnea, wheezing, weakness, and 
fatigue.  The examiner noted the veteran used antibiotics for 
5 days, and was mostly on cardiac medications.  The 
effectiveness of his current treatment included poor results 
from bronchodilator for the lung diagnosis.  The veteran had 
used several inhalers in the past, which were discontinued 
since pulmonary functions studies showed no response to 
bronchodilator therapy.  The examiner also noted that the 
pulmonary function test in April 2007 showed normal 
spirometry without significant bronchodilator response and 
normal lung volumes.  Diffusion capacity was moderately 
decreased.  The pulmonary function test in 2002 showed 
moderate restrictive ventilatory defect.  This was indicated 
by the finding of a moderately reduced total lung capacity 
(TLC) and associated reduction in the forced vital capacity 
(FVC).  There was no evidence of a diffusion defect.  

In response to the specific questions raised, the examiner 
stated the following:

A review of the veteran's C-file discloses a 
diagnosis of asthma in the past by his private 
physician with the use of methacholine 
challenge testing.  PFT's were also reviewed.  
His most recent PFT showed normal lung volumes, 
which confirms absence of significant 
obstructive lung disease such as emphysema.  
This finding is seen more with asthma.  He does 
have a significant abnormality in DLCO 
(diffusing capacity) which is noted to be 
moderately decreased.  Pure asthma unusually 
presents with a normal or high diffusing 
capacity.  From up-to-date online reviews: 
"The diffusing capacity (also called the 
transfer factor) for asthma is usually either 
normal or high, and the degree of elevation is 
related to asthma severity."  This suggests 
that other conditions may be present 
contributing to the veteran's dyspnea.  More 
prominent of which is his severe 
atherosclerotic cardiovascular disease status 
post CABG, PCI, stents, chronic atrial 
fibrillation, and most likely now presenting 
with subclinical heart failure.  This is 
further confirmed on a recent chest x-ray 
showing pulmonary vascular congestion.  His 
private physicians' records overwhelmingly 
documents his heart disease to be his primary 
disabling condition.

The examiner concluded by stating that the veteran 
was not on any immunosuppressive treatment or 
corticosteroid treatment at this time.

Additional outpatient treatment records dated in October 
2007 reflect hospitalization for acute bronchitis in October 
2007.  The veteran had initially complained of increased 
cough and dyspnea secondary to working with corn dust.  The 
primary care note shows a diagnosis of hypersensitivity to 
corn dust, with underlying bronchial asthma and acute 
tracheobronchititis.  Afterwards, the veteran was 
hospitalized for a few days related to the cough, with 
additional symptoms of yellowish sputum and palpations.  The 
discharge diagnosis shows atrial fibrillation with rapid 
ventricular rate; and chronic bronchitis exacerbation, much 
improved.

As indicated, in order for the veteran to receive the next 
highest disability evaluation of 60 percent, the evidence 
must show that upon pulmonary functioning testing the 
veteran's FEV-1 is between 40 to 55 percent predicted, or 
that the FEV-1/FVC is 40 to 55 percent.  In the alternative, 
the evidence must show that the disability caused monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. 

Based upon the evidence of record, the Board finds the 
veteran's service-connected asthma is currently manifested by 
pulmonary function test findings of FEV-1 at 81 percent of 
predicted (post-drug) and FEV-1/FVC at 83 percent (post-
drug).  The most recent pulmonary function test results as 
noted during the April 2007 VA examination, are markedly less 
than the required FEV-1/FVC between 40-55 percent, for a 60 
percent evaluation.  In addition, during the appeal period, 
the disability has not caused monthly visits to a physician 
for required care of exacerbations.  The veteran is noted to 
have been hospitalized once in October 2007, due to acute 
bronchitis.  The veteran has not been show to receive 
intermittent courses of systemic (oral or parenteral) 
corticosteroids.  Thus, a disability rating in excess of 30 
percent is not warranted.  Due consideration has been given 
to Hart v. Mansfield, 21 Vet. App. 505 (2007); however a 
higher evaluation is not warranted for any portion of the 
time period under consideration.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 


ORDER

A disability rating in excess of 30 percent for asthma is 
denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


